Citation Nr: 1222539	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to status as a claimant for dependency and indemnity compensation (DIC).

2.  Entitlement to reinstatement of DIC for the period from July 1, 1998 through March [redacted], 2008, the date of the widow's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to September 1945.  He died April [redacted], 1987.  His widow died March [redacted], 2008.  The appellant, the widow's daughter, filed the current claim on behalf of the widow's estate.  See June 2008 letter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In this case, the appellant seeks reinstatement of her mother's DIC benefits, which were terminated prior to her death.  At issue and not adjudicated by the RO is whether the appellant has standing to bring the claim.  Therefore, prior to adjudicating the issue of whether reinstatement of benefits is warranted, the issue of standing to file the claim must be adjudicated.  As such, the issues have been clarified as noted on the title page.

In July 2011, the claimant provided testimony at a hearing before the undersigned at the Milwaukee RO.  A transcript of that hearing is of record.


The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In this case, the Veteran died in April 1987.  His surviving spouse was awarded DIC benefits in September 1987.  In 2006, VA asked her to verify her marital status but she failed to respond.  In a January 2007 letter, VA notified the surviving spouse that it proposed to terminate her entitlement to DIC benefits as of July 1, 1998, the last date VA could verify marital status.  On March [redacted], 2008, she died.  In a March 29, 2008 letter, VA stopped payments of DIC benefits, effective July 1, 1998.  

The appellant is the Veteran's surviving spouse's daughter.  She seeks to have her mother's DIC benefits restored up until her date of death, March [redacted], 2008.  She argues that her mother suffered dementia for at least the last three years of her life and was unable to respond to VA's requests to verify her marital status.  See August 2008 Notice of Disagreement; September 2009 VA Form 9.

A threshold question in this case is whether the appellant has standing to file the claim either on her own behalf or on behalf of her mother's estate.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2011).  The RO has not adjudicated this matter; therefore, prior to addressing the issue of entitlement to reinstatement, the Board finds that a remand is necessary so the RO can address the appellant's status as a claimant in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's status to determine if she an eligible claimant to file a claim for reinstatement of her deceased mother's DIC benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000

2.  If it is determined that the appellant has standing to file the claim, readjudicate the claim for reinstatement of DIC benefits.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


